Appellee sued appellant for the value of a mule, alleged to have been killed by one of appellant's passenger trains; and, from a judgment in favor of the plaintiff, this appeal is prosecuted.
Appellant's right of way was fenced at the place where the animal was killed, and the proof indicates that it made its escape *Page 6 
from appellee's field onto the right of way through a gate that appellant had put in the fence. Appellee charged in his petition that appellant was guilty of negligence in letting the fence and gate get out of repair, so that the mule could go on the right of way, and that the employés in charge of the train saw the animal on the track and were guilty of negligence in not checking the speed of the train, so as to avoid injuring it. The plaintiff submitted testimony tending to support both of his allegations of negligence, and therefore the court properly submitted both of them to the jury.
Appellant contends that it could not be held liable upon the theory that the gate was out of repair, because the proof shows that it was put there for the benefit of the plaintiff and his tenants. It was also shown by uncontroverted proof that appellant had always assumed the duty of keeping the gate in proper repair, and that fact, it seems, takes the case out of the rule invoked by appellant. Railway Co. v. Russell,48 Tex. Civ. App. 155, 106 S.W. 438.
Appellant urges some objections against the court's charge; but, being of the opinion that they are not tenable, they are overruled.
We are disposed to concur in appellant's contention that there was conflict between the court's charge and some of the special instructions given at appellant's request; but, to the extent of such conflict, the requested instructions were not correct, and should not have been given, and therefore we hold that the conflict referred to affords no ground for reversing the case.
There are some other assignments in appellant's brief, all of which have received due consideration, and are overruled.
No reversible error has been shown, and the judgment is affirmed.
Affirmed.